Citation Nr: 0508571	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  97-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury, to include arthritis of the left ankle.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from January 1960 to January 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1996 by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).   A hearing was scheduled to take place at the 
RO before a member of the Board in February 1999; however, 
the veteran cancelled that hearing and did not request that 
it be rescheduled.  

The Board remanded the case for additional development in 
October 2003.  The requested development has since been 
completed and the case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran has arthritis of the left ankle which 
resulted from a severe ankle injury during active service.  


CONCLUSION OF LAW

Left ankle arthritis was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for service 
connection.  The Board concludes the discussions in the 
rating decision, the statement of the case (SOC), 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOC also included the requirements 
which must be met to establish service connection.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in February 2002 and August 
2004, provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The August 2004 letter also specifically 
notified the veteran that he should send in any evidence 
which he has which pertains to the claim.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement of section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letters and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the service connection issue has been 
obtained.  The veteran has withdrawn his request for a 
hearing.  All available relevant evidence identified by the 
veteran was obtained and considered.  The claims file 
contains his service medical records.  He has been afforded 
an examination.  His post service treatment records have been 
obtained.  The Board does not know of any additional relevant 
evidence which has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim, and no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he developed arthritis of the left 
foot due to an injury in service in February 1961.  

The veteran's service medical records show that he was seen 
for medical treatment in February 1961 after a fuel truck on 
a flight line partially rolled over his left foot.  He went 
to an emergency room and X-rays revealed no fractures.  On 
return to the clinic the next morning, he had marked swelling 
of the left foot and was admitted for treatment.  Physical 
examination showed marked swelling of the entire foot with 
ecchymotic areas beneath the medial malleolus and the dorsal 
aspect of the foot.  The Achilles tendon was intact and he 
was able to flex and extend his toes.  During the hospital 
course he was placed on bedrest with elevation of the foot 
and ice packs to the foot.  The foot was wrapped with an ace 
bandage and he was put on proteolytic enzymes for several 
days.  Over the next several days the swelling gradually 
began to subside.  The foot became less sore and painful, and 
he was gradually allowed to get up on the foot with gradual 
weightbearing with crutches.  At the time of discharge from 
the medical facility 15 days after admission, he was 
ambulatory without crutches.  It was recommended that he be 
on light duty for two weeks.  The diagnosis was contusion, 
left foot.

A post service medical treatment record from a service 
medical facility dated in January 1986 shows that the veteran 
gave a history of left foot trauma several years ago when a 
truck ran over it and it was severely bruised but not 
fractured.  He now complained of pain in the foot for several 
days.  There was no recent trauma.  Following examination, 
the assessment was arthritis secondary to trauma.  Medication 
was prescribed.  

The veteran was afforded a VA feet examination in August 
2004.  The examiner reviewed the claims file, including the 
service medical records, specifically the February 1986 
treatment record, as well as the record dated in January 
1986.  The veteran recounted the history of an injury in 
service in which he was helping push a fuel truck and his 
heel was caught under the wheel severely dorsiflexing the 
left foot.  The veteran reported that there had not been any 
other significant trauma to the left foot, although there may 
have been intermittent ankle sprains.  The veteran reported 
that during his active duty the ankle remained problematic, 
causing persistent pain which was exacerbated by running or 
prolonged standing.  Following examination, the diagnoses 
were (1) left foot contusion by history, X-ray shows heel 
spur and DJD of the MCPJ great toe; and (2) left ankle pain 
by patient history, X-ray shows changes consistent with old 
trauma and fracture.  The examiner further stated that "By 
physical exam, there does not appear to be residual 
disability from this injury."  He noted that the 
cardiovascular, neurologic and skin exams were normal.  He 
reported that there was bunion formation of the left foot 
which would not have been related to the injury.  
Significantly, however, the VA examiner also stated that "X-
ray findings do show old ankle fracture that is consistent 
with the veteran's history and this is at least as likely as 
not related to military service."     

In this case, the service medical records provide support for 
the veteran's contention that he sustained a left foot injury 
in service.  There is no indication of any intercurrent 
injury.  The opinion contained in the post service treatment 
record dated in 1986 and the opinion contained in the VA 
examination report of August 2004 both stated that the 
arthritis of the left ankle is due to trauma.  The VA 
examination specifically indicated that the arthritis was at 
least as likely as not related to military service.  Based on 
the foregoing evidence, the Board finds that the veteran has 
left ankle arthritis  which resulted from an injury during 
active service.  Accordingly the Board concludes that a left 
ankle arthritis was incurred in service.  

ORDER

Service connection for residuals of a left foot injury, 
diagnosed as arthritis of the left ankle, is granted.  



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


